Plaintiff in error, a common carrier, transported from Baltimore, Maryland, to Tampa, Florida, via water, certain telephone wire for defendant in error.
Defendant in error sued and recovered a judgment upon the theory that the wire was, by plaintiff in error's negligence, exposed to the salt water and by reason thereof same was damaged.
It is contended first that plaintiff below had no right to maintain the action since the wire was not consigned to plaintiff. There was no issue made of this fact in the pleadings. The plaintiff's interest in the wire and right to maintain the action was admitted by not raising the issue by plea.
It is next claimed that the action should fail because there is no act of negligence proved. The plaintiff's case is based on a chain of circumstances all of which were before the jury.
We find the evidence legally sufficient to show that the wire was delivered to the defendant in Baltimore in good condition; that it was received by the consignee in Tampa in a defective condition; that the defects could have been and probably were caused by exposure to salt water; that there was salt water in the same compartment of the ship where the wire was carried.
We find no reversible error in the record and the judgment is affirmed.
  BROWN, C. J., WHITFIELD and BUFORD, J. J., concur. *Page 518